Citation Nr: 1132818	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  04-44 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a myocardial infarction, claimed as a heart disability, including as secondary to a service-connected psychiatric disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from October 1955 to March 1956.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which in pertinent part denied      the Veteran's claim for service connection for a heart disability. 

In June 2006, a videoconference hearing was held before the undersigned          Acting Veterans Law Judge (VLJ), and a transcript of this proceeding is of record.                  In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or has identified any prejudice in the conduct of the hearing. By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that        he had actual knowledge of the elements necessary to substantiate his claim for benefits. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 

The Board has remanded this claim several times previously for additional specified evidentiary development, most recently having done so in September 2010, for a supplemental medical opinion from a VA examiner and cardiology specialist.          

There were other claims that were once in appellate status as well. During pendency of this case however, an April 2010 RO rating decision granted the claim then pending on appeal for service connection for anxiety and depressive disorders.  Then through its September 2010 decision, the Board denied the Veteran's claim for service connection for a pulmonary disorder (and as mentioned, in the accompanying remand section, sent the instant claim back for development now completed). 

Apart from the claim presently on appeal for service connection for a myocardial infarction, as the Board observed in September 2010, there are two new claims raised by the evidence of record --- those of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), and service connection for residuals of a head injury. Despite the Board's September 2010 referral of these claims to the RO as the Agency of Original Jurisdiction (AOJ), the claims still have not been initially adjudicated by the AOJ. The Board therefore re-refers these claims to the RO with direction to undertake appropriate consideration of them. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010); 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).

Unfortunately, still further evidentiary development is required before the Board may decide the matter on appeal. Therefore, this case is again being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.          VA will notify the Veteran if further action is required on his part.









REMAND

While the Board regrets the additional delay needed to properly develop the instant claim, as explained below, further evidentiary development is unavoidable before issuance of a final decision. 

The Veteran has alleged through initial correspondence in support of his claim, that he sustained a myocardial infarction in his mid-30s brought upon in part by personal stressful life circumstances at that time. The theory immediately raised therein is one of direct service connection, that a cardiological disability was incurred during service, or at the very least due to an incident of service. Also since raised in this case, is the alternative theory of recovery of secondary service connection, one predicated upon an averred etiological relationship between a claimed cardiac disability and an already service-connected psychiatric disorder. The Board is bound to consider and examine all potential theories of recovery reasonably raised by the record, and will do so in this case. See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (in reviewing a claim, VA is not required to raise sua sponte all possible theories of entitlement, but must consider those bases reasonably raised either by the claimant, or the evidence of record).

Giving comprehensive review to the subsequent post-service record of VA and private clinical evidence thus far, there are several documented cardiologists' evaluations and other clinical records to ascertain cardiovascular pathology.  The totality of this extensive record need not be reiterated, but several key instances of treatment warrant mention.

In November 1998, a private cardiology consult was undergone following a history of angina chest pains over the previous two weeks. An electrocardiogram (EKG) was conducted which showed evidence of ST segment elevation in leads II, III, and aVF, considered very suggestive of evolving inferior wall infarction.  However,       a subsequent EKG performed showed marked improvement.  The clinical impression was of an acute evolving inferior wall myocardial infarction; history of recent myocardial infarction. The recommendation was for continuous cardiac monitoring, and then further evaluation with stress testing and a coronary angiography. One day later, however, an angiogram study revealed a finding of normal coronary arteries. 

The Veteran underwent another private cardiological consult in April 2002. From the Veteran's reported history, it was ascertained that he apparently sustained a myocardial infarction at the age of 32. According to the history as obtained, at the age of 50 he again had severe chest discomfort and was diagnosed with another myocardial infarction. At that time, he underwent coronary angiography and was told that his coronary arteries were normal. For the next several years, he had occasional chest pains. Then about four years ago, in 1998, he had severe chest pain radiating down the left arm and had syncope while in bed. Upon treatment, and EKG before an angiogram was suggestive of an acute infarction. When given thrombotics and catheterized the next day, that study revealed "normal" coronary anatomy. He was told he had the heart of a 17-year old and was eventually discharged home. According to the Veteran, about two months ago he had another abnormal EKG and was told he was "having a heart attack," but his attempt to get emergency treatment was delayed for over an hour and he simply left the emergency room. The Veteran now continued to have a heavy, pressure feeling in the chest which could last all day long, and was not worsened by activity. 

After a physical exam, the impression given was of possible history of multiple myocardial infarctions with normal coronary anatomy. The etiology of this remained unclear to the treating physician, and he noted there were no records available to substantiate the medical history given by the Veteran. It was considered conceivable that the Veteran may have had a history of coronary spasm with resultant infarction at some point. Alternatively, he may have truly had a myocardial infarction at one point with a persistently abnormal EKG. It appeared that each physician the Veteran saw would obtain and EKG and move rapidly into inpatient work-up, without going back and reviewing EKGs over the last few years to determine whether these T wave changes were chronic in nature. 

A June 2003 treatment summary from a private cardiologist states an assessment of a possible myocardial infarction. The remainder of the diagnostic assessment indicates that the Veteran did have an EKG that had been quite abnormal with persistent inferolateral T wave inversion, and that he continued to have episodic symptoms. Recently another angiogram had been performed with only minimal coronary disease though. On a follow-up visit more than two years later,                 in September 2005, the Veteran was found to have no evidence of significant coronary disease at that time, based on review of coronary angiography and intravascular ultrasonography that did not find any evidence of significant stenosis.
In December 2005, the Veteran was admitted to another private hospital after feeling lightheaded and developing some pressure in the left chest without radiation. The assessment given after evaluation was of atypical chest pain, with cardiac enzymes negative, probably noncardiac and possibly an anxiety type of reaction; and history of atherosclerotic heart disease with possible myocardial infarction in the past. 

In view of the convoluted medical history to this point, and to obtain a more definitive portrayal of the Veteran's current state of cardiovascular health, he was directed to undergo VA Compensation and Pension examination by a cardiologist. 

Upon VA examination in July 2009, following a medical history review and physical exam, the assessment given was of atrial fibrillation, which may have been associated with increasing mitral regurgitation, itself moderate to severe. According to the examiner the probable etiology of this valvular disease was a congenital defect of the mitral valve and its supporting structures. Further noted in this diagnostic assessment was normal left ventricular dysfunction. The VA examiner also diagnosed a psychiatric disorder that involved anxiety and depression. 

In September 2010, the Board reviewed the foregoing VA medical examination and found it deficient, namely in that it did not consider the medical evidence already suggesting a history of myocardial infarction in giving a diagnostic summary of   the Veteran's cardiovascular state of health. Nor did the VA examiner's opinion,   in the view of the Board, comprehensively address the etiology of a claimed cardiovascular disorder, insofar as a service-connected psychiatric disability and/or tear gas exposure in service were alleged contributing factors to cardiac disability.
Consequently, an addendum opinion was requested from the July 2009 VA examiner concerning the aforementioned case dispositive issues. 
In his February 2011 addendum opinion, the July 2009 VA examiner further addressed the key issues involving this case, in pertinent part stating:

	There is no evidence that this man has coronary artery disease or has ever had a heart attack, and I do not know from where that impression has arisen. He certainly has a long history of atypical chest pain and has undergone any number of tests to evaluate him for possible coronary disease, but the definitive study was the demonstration of normal coronary arteries and normal left ventricular systolic function by cardiac catheterization in our laboratory on June 22, 2006. Since that catheterization, he has continued to complain of chest pain and has had several more noninvasive studies, including a chemical stress nuclear perfusion test done yesterday that demonstrated a small fixed apical perfusion defect. In view of his previous known normal coronaries in 2006, this is likely to be within normal limits. Therefore, any exposure to tear gas, or any past history of chest pain, or any relationship to his service-connected psychiatric disorder is irrelevant. There are many causes of chest discomfort, including psychogenic ones, and I can only speculate as to the origin of his symptoms that are associated with his anxiety and panic attacks, they are extremely unlikely to be due to coronary artery disease. 

The opinion continued to state that the Veteran's atrial fibrillation was very likely due to his increasingly severe mitral regurgitation, as documented over the course of several EKGs, and the cause of which was almost certainly a congenital weakness of the mitral valve and its support structure, and not an incident of military service or service-connected disability. The opinion also indicated the finding that there was virtually no evidence to support a diagnosis of coronary disease, again citing the 2006 cardiac catheterization study that showed normal coronary arteries. Moreover, according to the evaluating physician, these observations were predicated upon his review of the Veteran's claims file.

Upon present objective review of the February 2011 VA examiner's addendum opinion, the Board notes that while the opinion itself is definitive in scope,                a central component of the evidence that the VA examiner relied upon is currently absent from the claims file -- particularly, there is no record whatsoever in the file of the June 2006 VA cardiac catheterization study upon which the VA examiner heavily premised his opinion and underlying factual findings. Without having an actual record available of the June 2006 cardiac catheterization study results, there is no way to accurately assess the probative value of the February 2011 medical opinion. The Board does not doubt the VA examiner's veracity as to his assertion of having reviewed the claims file; what appears to have happened is that the VA examiner also reviewed VA clinical records not in claims file, through an outside medical database available to him. (Indeed, the most recent VA treatment records the claims file shows for the Veteran are dated up until, but no later than, May 2006.)

Regardless of what prompted the above-mentioned omission of the Veteran's full VA medical history from the claims file, these documents must be obtained. 
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made). See also 38 C.F.R. § 3.159(c)(2) (VA will undertake reasonable efforts to obtain relevant records in the custody of a Federal department or agency). As the February 2011 addendum opinion itself shows, moreover, there are additional relevant records from 2006 through the present time, so a VA records inquiry must be made for all documentation continuing through the present time period. 

Moreover, after these newly obtained VA clinical records are acquired and made of record, if there is any new contrary finding suggesting palpable coronary artery disease (or history of myocardial infarction), the VA examiner should be given one further opportunity to review the claims file and indicate whether this affects the conclusion previously stated on the diagnosis and etiology of the claimed disability.  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited handling is requested.)

1. The RO/AMC should contact the Loma Linda, California VA Medical Center (VAMC), and request copies of all available records of treatment from that facility dated from May 2006 onwards. All records          and responses received should be associated with the claims file.

2. Provided only that the newly obtained VA clinical records establish the likelihood of current coronary artery disease (or of a likely history of myocardial infarction), then the RO/AMC should return the claims folder to the VA examiner who conducted the VA cardiological examination of June 2009, and request another supplemental opinion to ascertain the etiology of a claimed cardiac condition. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. The VA examiner should then provide an opinion as to whether this new medical evidence affects his previously stated conclusion on the diagnosis and etiology of the claimed cardiac disability.  

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion. 

(Note: Provided that the July 2009 examiner is not available, or is no longer employed by VA, schedule         the Veteran for an examination by an examiner who has not seen him previously, and that again addresses whether it is at least as likely as not that a claimed cardiac disability was incurred in military service, or developed secondarily to a service-connected psychiatric disorder.)

3. After completion of the foregoing, the RO/AMC should then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claim on appeal in light of all additional evidence received.              If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to  the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
NANCY L. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


